Title: To James Madison from DeWitt Clinton, 25 April 1806 (Abstract)
From: Clinton, DeWitt
To: Madison, James


                    § From DeWitt Clinton. 25 April 1806, New York. “I enclose you certain documents in favor of an American Citizen now in confinement at Guadaloupe. The Captn states that he will probably be condemned to death (unless interference takes place in his favor) owing to false testimony and violent prejudices against him and that the chief criminal Judge assured him that the prisoner would be delivered up on application from the Govr. of the State or the Mayor of the City.
                    “If on the perusal of the documents you shall be of opinion that it would be

proper for you to interfere thro’ the french Minister or in any other way, You will perceive the importance of expedition And I will be glad to have your advice on this subject whether I ought not altho’ not within my province to make the application indicated by the chief Judge. I will thank you for an answer soon as a Vessel sails for Guadaloupe in a few days.”
                